First Action Interview Pilot Program Pre-Interview Communication 
(Continuing pages) 
Information Disclosure Statement
The information disclosure statement filed January 6, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed January 6, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "a clasp retainer 20" in paragraph [0024] and the "raised protrusion 20a" (paragraph [0024]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to because the claimed "piercing member" (claims 16 and 23) and "cover" (claim 16) of the clasp and/or "a shaft with a piercing end" (claim 30) and/or "a retaining element" (claim 30) are not labeled with numeral references in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "a piercing member and a cover" (claim 16), "a piercing member" (claim 23), "a retaining element" (claim 30) and "a shaft with a piercing end" (claim 30).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 - 22 and 30 - 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 16, the recitation "when the device is secured to the garment, the piercing member extends through a thickness of the garment and the cover is positioned between the piercing member and the garment" requires claimed features of the clasp (the piercing member and the cover) that are not previously described to extend and be positioned in a manner not previously supported in the written description. 
Claims 17 - 22 depend from Claim 16 and therefore are rejected under this section.
In Claim 30, the recitation "when the clasp is secured to the garment, the shaft extends through a thickness of the garment and the piercing end is covered by the retaining element" is rejected for the same reasons above with regards to the shaft and the piercing end being extended and covered by the retaining element. 
Claims 31 - 35 depend from Claim 30 and therefore are rejected under this section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 20, 21, 23, 27, 28, 30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeycutt, US 2010/0170066.
Regarding Claim 16, Honeycutt discloses a device [for securing a catheter to a garment on a patient], the device comprising: a body 710 having a garment facing side and a non-garment facing side opposite the garment facing side, wherein the non-garment facing side comprises a resiliently deformable channel 720 [configured to releasably secure the catheter], and wherein the body (710) includes a flexible tab 730 adjacent the channel (720), the tab (730) being resiliently maneuverable to increase or decrease a cross-sectional dimension (see paragraph [0060]) of the channel (720) [to release or secure the catheter], respectively; and a clasp (comprised of elements 735 and 745) disposed on the garment facing side of the body (710) [and configured to releasably secure the body (710) of the device to the garment], wherein the clasp comprises a piercing member 735 and a cover 745 for the piercing member (735), [and wherein, when the device is secured to the garment, the piercing member extends through a thickness of the garment and the cover is positioned between the piercing member and the garment].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the device, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the cord holder disclosed by Honeycutt (US 2010/0170066), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.	
Regarding Claim 20, Honeycutt discloses the device of claim 16, [wherein the catheter is a feeding tube].
Regarding Claim 21, Honeycutt discloses the device of claim 16, wherein the channel (720) is positioned between the tab (730) and the rest of the body (710).
Regarding Claim 23, Honeycutt discloses a device [for securing a catheter to a garment on a patient], the device comprising: a body 710 having a garment facing side and a non-garment facing side opposite the garment facing side, wherein: the non-garment facing side comprises a resiliently deformable channel 720 [configured to releasably secure the catheter], and the body includes a flexible tab 730 that is resiliently maneuverable (see paragraph [0060]) to change a configuration of the channel (720), wherein: the channel has a first configuration in which the channel has a first cross-sectional dimension [configured to restrain the catheter], and the channel has a second configuration in which the channel has a second cross-sectional dimension different (the space 725 can be forced to temporarily increase the diameter of the channel 720) than the first cross-sectional dimension [and that allows insertion and removal of the catheter]; and a clasp (comprised of elements 735 and 745) disposed on the garment facing side of the body [and configured to releasably secure the body of the device to the garment], the clasp comprising a piercing member 735, [wherein, at least when the device is secured to the garment, a longitudinal axis of the piercing member is substantially parallel to the garment facing side of the body].
Regarding Claim 27, Honeycutt discloses the device of claim 23, [wherein the catheter is a feeding tube].
Regarding Claim 28, Honeycutt discloses the device of claim 23, wherein the channel (720) is positioned between the tab (730) and the rest of the body (710).
Regarding Claim 30, Honeycutt discloses a device [for securing a catheter to a garment on a patient], the device comprising: a body 710 having a first side and a second side opposite the first side along a thickness of the body, the body including a resilient portion 730, wherein the resilient portion defines a channel 720 at the first side of the body, [the channel configured to receive the catheter], and wherein the resilient portion is movable between a first configuration (when the space 725 is forced to enlarge its diameter by pressing of the resilient portion 730) in which the channel (720) has a cross-sectional dimension (enlarged) [sufficient to permit insertion of the catheter into the channel] and a second configuration in which the channel (720) has a cross-sectional dimension (normal) [sufficient to inhibit removal of the catheter from the channel]; and a clasp (comprised of elements 735 and 745) positioned at the second side of the body, the clasp comprising (a) a shaft 735 with a piercing end, and (b) a retaining element 745 coupled to the body and configured to receive the piercing end, [wherein, when the clasp is secured to the garment, the shaft extends through a thickness of the garment and the piercing end is covered by the retaining element].
Regarding Claim 34, Honeycutt discloses the device of claim 30, wherein the catheter is a feeding tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 - 19, 22, 24 - 26, 29, 31 - 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt, US 2010/0170066.
Regarding Claim 17, Honeycutt discloses the device of claim 16. Honeycutt does not explicitly disclose wherein the body (710) includes a high friction material disposed within the channel (720), [and wherein the high friction material is configured to resist longitudinal movement of the catheter along the channel]. However, it is well known in the art that a high friction material is utilized for a better grip between surfaces. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Honeycutt to include a high friction material to enhance the surface grip inside said channel for its intended use of surface engagement. Further, it is noted that it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 18, Honeycutt teaches the device of claim 17. Honeycutt further discloses wherein the body (710) comprises a flexible thermoplastic material (molded plastic). Honeycutt does not expressly teach and the high friction material is a low durometer thermoplastic elastomer. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a low durometer thermoplastic elastomer as the high friction material, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 19, Honeycutt discloses the device of claim 16 except for wherein the body (710) includes a high durometer thermoplastic elastomer. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a high durometer thermoplastic elastomer material for the body (710) of Honeycutt, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 22, Honeycutt discloses the device of claim 16, wherein the channel (720) is a first channel but not explicitly wherein the body (710) further comprises a second resiliently deformable channel [configured to releasably secure a catheter]. However, Honeycutt further discloses an alternative embodiment wherein the body (910) of the device (900) comprises two resiliently deformable channels 920a, 920b. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the channel (720) of Honeycutt so that the body further comprises a second channel in order to hold an additional item. Further, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 247 F.2d 669, 124 USPQ 378).
Regarding Claim 24, see the rejection of claim 17 above.
Regarding Claim 25, see the rejection of claim 18 above.
Regarding Claim 26, see the rejection of claim 19 above.
Regarding Claim 29, see the rejection of claim 22 above.
Regarding Claims 31 - 33, see the rejection of claims 24 - 26 above.
Regarding Claim 35, see the rejection of claim 29 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677